United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, BASKING RIDGE
POST OFFICE, Basking Ridge, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1390
Issued: November 24, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 2, 2014 appellant, through counsel, filed a timely appeal from a March 14, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP) affirming the
termination of her compensation benefits and finding that she had no continuing disability due to
her accepted employment injury. The Board docketed the appeal as No. 14-1390.
On prior appeal, by order dated February 27, 2013,1 the Board found that the case was
not in posture for a decision noting that the current OWCP File No. xxxxxx217, involved
appellant’s occupational disease claim for carpal tunnel syndrome. The Board further found that
in both the March 20 and July 30, 2012 decisions, OWCP’s hearing representatives noted at the
oral hearing that appellant had a separate claim for traumatic injury to her right hand sustained
on June 20, 2010 and suggested their intention to review that record prior to issuing the 2012
decision addressing the period of disability. The Board directed OWCP to combine the relevant
case files and issue de novo decisions on appellant’s claim.
On remand, OWCP did not combine appellant’s files and did not issue de novo decisions
regarding periods of disability. It proceeded to terminate his medical and compensation benefits
effective May 9, 2013. An OWCP hearing representative considered this decision on March 14,
1

Order Remanding Case, Docket No. 12-1722 (issued February 27, 2013).

2014 and affirmed the termination and further found that appellant had not established any
period of disability or medical residuals on or after May 9, 2013.
The Board, having reviewed the case record, finds that the case is not in posture for
decision. The Board has final authority to determine questions of law and fact. The Board’s
determinations are binding upon OWCP and must, of necessity, be so accepted and acted upon
by the Director of OWCP.2 Otherwise there would be no finality of decisions, the whole appeals
procedure would be nullified and questions would remain moot.3
Accordingly, as OWCP failed to follow the Board’s directive in its February 27, 2013
order to combine appellant’s claim and as it did review and evaluate evidence found in OWCP
File No. xxxxxx217, the case must be remanded to OWCP for the action described in the
Board’s February 27, 2013 decision. Following this and any further development deemed
necessary, OWCP should issue de novo decisions regarding appellant’s periods of disability and
continuing benefits.
IT IS HEREBY ORDERED THAT the March 14, 2014 decision of the Office of
Workers’ Compensation Programs is revised and remanded for further proceeding consistent
with this order of the Board.
Issued: November 24, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

E.C., Docket No. 14-588 (issued July 1, 2014); Frank W. White, 42 ECAB 696 (1991) (The Board’s order in a
prior appeal imposed an obligation on the Director to take particular actions as directed).
3

Id.

2

